Citation Nr: 1533784	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO. 13-04 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a sleep disorder, to include sleep apnea, insomnia, and sleep disturbances.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD
	
L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 2004 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) following an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified only a single diagnosed disorder, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, although the Veteran filed his claim seeking service connection for sleep apnea specifically, the Board notes that the record contains indications of a possible assessment of insomnia and sleep disturbances during the claims period.  The Veteran is service connected for adjustment disorder, but he appears to be claiming service connection for his sleep symptoms separately from his psychiatric diagnosis.  The Board thus finds that the Veteran's service connection claim is more accurately classified as one for any sleep disorder.  See Clemons, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.

REMAND

The Board finds that a remand is necessary for the sleep disorder claim in order to obtain a VA examination; a review of the claims file demonstrates that the Veteran has not been afforded a VA examination for this disorder.  

In his statements on appeal, the Veteran claims "[m]y quality of sleep is horrible.  I gasp for air and wake up breathing hard.  I snore every night. I jump in my sleep."  He also states he is fatigued during the daytime.  A VA examination in 2009 for mental disorder and other VA treatment records reveal that the Veteran has chronic difficulty falling and staying asleep, and barely sleeps 4 hours per night.  The records suggest the Veteran's sleep difficulties are symptoms of his service connected adjustment disorder. The Veteran, however, claims that these symptoms are connected to his motor vehicle accident, and began or worsened shortly after the accident.  This satisfies the extremely low threshold for obtaining a VA medical opinion, and a remand is necessary.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

On remand, any ongoing private or VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c) ; 38 C.F.R. § 3.159(b) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any VA or private treatment that he may have had for his sleep disorder that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2. Schedule the Veteran for a VA examination in order to determine the etiology of his claimed sleep apnea and/or any other sleep disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should provide a diagnosis for any sleep disorder(s) found to be present. The examiner should discuss whether any symptoms are manifestations of a separate disability or whether they are attributable to the Veteran's adjustment disorder.

The examiner should then indicate whether any sleep disorder found, including sleep apnea, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.  

The examiner should specifically address the Veteran's lay statements that he has snoring and breathing issues, as well as other symptoms such as daytime tiredness, difficulty falling and staying asleep, and chronic nightmares, both during service and since discharge from service.  The examiner should additionally address any other pertinent evidence of record.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3. Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a sleep disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






